890 A.2d 1045 (2005)
TIG SPECIALTY INSURANCE COMPANY, Appellee
v.
M. Diane KOKEN, in her capacity as Insurance Commissioner of the Commonwealth of Pennsylvania, as Statutory Liquidator of HRM Health Plans (PA), Inc., Edward Borst, Julia Campion, Thomas P. Clark, Janet Y. Cosby-Dyer, William R. Friedman, Lawrence Kaye, Adele Kimpbell, Tracy C. Kuehni, Leland G. Leblanc, Paul A. Leland, Gary T. McIlroy, M.D., Donald Mitrane, Corbett A. Price, Luis A. Rosa, Desiree M. Slabik, Marlene O. Travis, and Josephine Y. Worthington, Appellants.
Supreme Court of Pennsylvania.
December 30, 2005.

ORDER
PER CURIAM:
AND NOW, this 30th day of December, 2005, the Order of the Commonwealth Court is hereby AFFIRMED.